 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT
AND
SIXTH AMENDMENT TO TERM LOAN A CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH AMENDMENT TO TERM
LOAN A CREDIT AGREEMENT (this “Amendment”) is executed to be effective on
February 13, 2009, and entered into by and among STANDARD PACIFIC CORP., a
Delaware corporation (“Borrower”), BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent for the Revolver Lenders defined below (in
such capacity, together with its successors and assigns, “Revolver
Administrative Agent”) and as Administrative Agent for the Term A Lenders
defined below (in such capacity, together with its successors and assigns, “Term
Administrative Agent”), and each Revolver Lender and Term A Lender that is a
signatory to this Amendment.


R E C I T A L S


A.           Reference is hereby made to that certain (a) Revolving Credit
Agreement dated as of August 31, 2005, executed by Borrower, Revolver
Administrative Agent, and the Lenders defined therein (such Lenders are
collectively, the “Revolver Lenders” and individually a “Revolver Lender”)
pursuant to which such Revolver Lenders extended to Borrower a revolving credit
facility (as amended, modified, renewed, restated, or replaced, the “Revolving
Credit Agreement”), and (b) Term Loan A Credit Agreement dated as of May 5,
2006, by and among Borrower, Term Administrative Agent, and each of the Lenders
defined therein (such Lenders are collectively, the “Term A Lenders” and
individually a “Term A Lender”) (as amended, modified, renewed, restated, or
replaced, the “Term A Credit Agreement”).


B.           Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Revolving Credit Agreement or the
Term A Credit Agreement, as applicable.


C.           The parties hereto desire to modify certain provisions contained in
the Revolving Credit Agreement and the Term A Credit Agreement subject to the
terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Amendments to the Revolving Credit Agreement.


(a)           Section 1.1 of the Revolving Credit Agreement is hereby amended to
add the following new definitions thereto in the correct alphabetical order:


“Qualified Prepayment” means a voluntary prepayment by Borrower after the
Seventh Amendment Effective Date of each of the Fourth Amendment Loan
Outstandings (other than the Seventh Amendment Voluntary Revolving Loan
Paydowns) and the outstanding principal balance under the Term A Credit
Agreement (other than the Seventh Amendment Voluntary Term A Loan Paydowns),
allocated 58.5186276% to the Fourth Amendment Loan Outstandings and 41.4813724%
to the outstanding principal balance under the Term A Credit Agreement; provided
that such prepayment of the Fourth Amendment Loan Outstandings results in a
permanent reduction in the Maximum Fourth Amendment Loan Commitment and the
Total Aggregate Commitment.


“Seventh Amendment” means that certain Seventh Amendment to Revolving
1

--------------------------------------------------------------------------------


 
Credit Agreement and Sixth Amendment to Term Loan A Credit Agreement executed to
be effective as of the Seventh Amendment Effective Date, by and among Borrower,
Administrative Agent, each Lender party thereto, and certain other parties
thereto.


“Seventh Amendment Effective Date” means February 13, 2009, the effective date
of the Seventh Amendment.


“Seventh Amendment Effective Date Voluntary Revolving Loan Paydown” means a
voluntary prepayment by Borrower on the Seventh Amendment Effective Date of
Fourth Amendment Loan Outstandings in an aggregate principal amount equal to
$7,314,828.45, to be applied to the Fourth Amendment Loan Outstandings of each
Lender, according to each such Lender’s Pro Rata Share.


“Seventh Amendment Post-Effective Date Voluntary Revolving Loan Paydown” means a
voluntary prepayment by Borrower following the Seventh Amendment Effective Date
of Fourth Amendment Loan Outstandings in an aggregate principal amount equal to
$7,314,828.45, to be applied to the Fourth Amendment Loan Outstandings of each
Lender, according to each such Lender’s Pro Rata Share.


“Seventh Amendment Voluntary Revolving Loan Paydowns” means the collective
reference to the Seventh Amendment Effective Date Voluntary Revolving Loan
Paydown and the Seventh Amendment Post-Effective Date Voluntary Revolving Loan
Paydown.


“Seventh Amendment Voluntary Term A Loan Paydowns” means the collective
reference to a voluntary prepayment by Borrower on the Seventh Amendment
Effective Date of the outstanding principal balance under the Term A Credit
Agreement in an aggregate principal amount equal to $5,185,171.55 and a
voluntary prepayment by Borrower following the Seventh Amendment Effective Date
of the outstanding principal balance under the Term A Credit Agreement in an
aggregate principal amount equal to $5,185,171.55.


 
(b)           Section 4.1(e) of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


(e)           All or any portion of the aggregate amount of all Loans at any
time outstanding may, at any time and from time to time, be paid or prepaid in
whole or in part, provided that (x) except in the case of the Seventh Amendment
Voluntary Revolving Loan Paydowns, each Qualified Prepayment, and the
prepayments required under Section 4.14, (i) any partial prepayment shall be an
integral multiple of $1,000,000, (ii) any partial prepayment shall be in an
amount not less than $5,000,000, and (iii) any payment or prepayment of all or
any part of any Eurodollar Borrowing on a day other than the last day of the
applicable Interest Period shall be made on a Business Day, as applicable, and
shall be preceded by at least three (3) Business Days written notice to
Administrative Agent of the date and amount of such payment or payments and (y)
any prepayment of a Eurodollar Borrowing prior to the last day of the applicable
Interest Period shall be accompanied by a prepayment fee calculated in
accordance with Section 4.1(f) and any other amounts required to be paid
pursuant to Section 4.7.  In addition, if at any time the amount of any
Eurodollar Borrowing is reduced (by payment, prepayment or conversion of a part
thereof) to an amount less than $5,000,000, then such Eurodollar
2

--------------------------------------------------------------------------------


Borrowing shall automatically convert into a Reference Rate Borrowing, and on
and after such date the right of Borrower to continue such Borrowing as a
Eurodollar Borrowing shall terminate.  Except for (a) prepayments of Post Fourth
Amendment Advances with the proceeds of the Disposition of Model Unit Collateral
and Additional Real Property Collateral and (b) as provided under Sections
4.14(a), 4.14(b), and 4.14(c), any prepayment shall be applied first to reduce
the aggregate Fourth Amendment Loan Outstandings, and once that amount has been
reduced to $0, then to reduce the Outstanding Amount of Post Fourth Amendment
Advances.


(c)           Section 4.14 of the Revolving Credit Agreement is hereby amended
to add the following new clause (c):


(c)           Borrower shall, not later than one (1) Business Day following the
consummation of a voluntary prepayment, redemption, acquisition, or repurchase
by Borrower for cash of any public note indenture indebtedness referenced in
clauses (i), (ii), and (iii) below (other than the refinancing of such
indebtedness with indebtedness permitted under Section 8.22), prepay the Fourth
Amendment Loan Outstandings and the outstanding principal balance under the Term
A Credit Agreement (the total amount of each of such pre-payments to be
allocated 58.5186276% to the Fourth Amendment Loan Outstandings and 41.4813724%
to the outstanding principal balance under the Term A Credit Agreement), in the
aggregate amount of (i) in the case of such a voluntary prepayment, redemption,
acquisition or repurchase of Borrower’s 5-1/8% Senior Notes due April, 2009, one
hundred twenty five percent (125%) of the difference between (A) the par or face
amount of Borrower’s 5-1/8% Senior Notes due 2009 so prepaid, redeemed, acquired
or repurchased by Borrower from the holders thereof and (B) the prepayment,
redemption, acquisition or purchase price paid by Borrower to the holders
thereof to so prepay, redeem, acquire or repurchase such 5-1/8% Senior Notes due
2009 (inclusive of accrued interest, premiums and any consent fees paid in
connection therewith) (provided that, in no event shall such difference be less
than $0.00), (ii) in the case of such a voluntary prepayment, redemption,
acquisition or repurchase of Borrower’s 6-1/2% Senior Notes due 2010, fifty
percent (50%) of the prepayment, redemption, acquisition or purchase price paid
by Borrower to the holders thereof to so prepay, redeem, acquire or repurchase
such 6-1/2% Senior Notes due 2010, and (iii) in the case of such a voluntary
prepayment, redemption, acquisition or repurchase of Borrower’s 6-7/8% Senior
Notes due 2011, one hundred percent (100%) of the prepayment, redemption,
acquisition or purchase price paid by Borrower to the holders thereof to so
prepay, redeem, acquire or repurchase such 6-7/8% Senior Notes due 2011;
provided that (1) the Seventh Amendment Voluntary Revolving Loan Paydowns, the
Seventh Amendment Voluntary Term A Loan Paydowns, and the amount of all
Qualified Prepayments shall be credited to the prepayments required under this
Section 4.14(c) in satisfaction thereof, but only to the amount of such Seventh
Amendment Voluntary Revolving Loan Paydowns, Seventh Amendment Voluntary Term A
Loan Paydowns, and Qualified Prepayments and (2) no additional prepayments of
Fourth Amendment Loan Outstandings and the outstanding principal balance under
the Term A Credit Agreement shall be required under this Section 4.14(c) until
(x) the total of all such required prepayments exceeds (y) the sum of (A) the
Seventh Amendment Voluntary Revolving Loan Paydowns, plus (B) the Seventh
Amendment Voluntary Term A Loan Paydowns, plus (C) the aggregate amount of all
Qualified Prepayments, plus (D) the aggregate amount of all prepayments made
under this Section 4.14(c).  Upon any prepayment of the Fourth Amendment Loan
Outstandings by Borrower pursuant to this
3

--------------------------------------------------------------------------------


Section 4.14(c) the Maximum Fourth Amendment Loan Commitment and the Total
Aggregate Commitment shall, without duplication of any reductions made in
connection with the Seventh Amendment Voluntary Revolving Loan Paydowns pursuant
to Section 4.17(g), and Qualified Prepayments, be permanently reduced by the
amount of such prepayment.  Such reduction of the Maximum Fourth Amendment Loan
Commitment and the Total Aggregate Commitment shall be applied to the Commitment
of each Lender according to its Pro Rata Share.  Notwithstanding anything
contained herein to the contrary, once the Fourth Amendment Loan Outstandings
have been reduced to $0, then 100% of the payments required pursuant to this
Section 4.14(c) shall be applied to the outstanding principal balance under the
Term A Credit Agreement and, once the Fourth Amendment Loan Outstandings and the
outstanding principal balance under the Term A Credit Agreement have been
reduced to $0, no payments shall be required pursuant to this Section 4.14(c).


(d)           Section 4.17(a) of the Revolving Credit Agreement is hereby
deleted in its entirety and replaced with the following:


(a)           Borrower may, upon written, irrevocable notice to Administrative
Agent received by 12:00 p.m. five (5) Business Days prior to the date of any
requested reduction or termination, from time to time permanently reduce the
Total Aggregate Commitment; provided that (i) except in the case of the Seventh
Amendment Voluntary Revolving Loan Paydowns, each Qualified Prepayment, and the
prepayments required under Section 4.14, any such partial reduction shall be in
the amount of $10,000,000 or any greater integral multiple of $1,000,000, and
(ii) Borrower shall not terminate or reduce the Total Aggregate Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
aggregate principal amount of the outstanding Loans plus the L/C Obligations
would exceed the Total Aggregate Commitment; provided, further, that the Total
Aggregate Commitment may be terminated if, at the time of such termination
Borrower shall have (A) repaid the outstanding Loans in full, and otherwise paid
and performed all other outstanding Obligations, and (B) Cash Collateralized all
outstanding L/C Obligations and any payment or reimbursement obligations of
Borrower and any Letter of Credit Subsidiaries in the manner specified in the
last full paragraph of Section 9.2; and, notwithstanding any termination of this
Agreement or the credit facility hereunder, Borrower and any Letter of Credit
Subsidiaries or any other Persons in any way liable or responsible for the
repayment of the L/C Obligations continue to be liable and responsible therefor,
and the Issuing Banks, Administrative Agent, Lenders, and any other obligees
with respect thereto continue to retain all of their repayment rights and other
rights with respect thereto, including those specified in such last full
paragraph of Section 9.2.  Administrative Agent will promptly notify Lenders of
any such notice of termination or reduction of the Total Aggregate
Commitment.  Except as set forth in clause (b) below, any reduction of the Total
Aggregate Commitment shall be applied to the Commitment of each Lender according
to its Pro Rata Share.


(e)           Section 4.17 of the Revolving Credit Agreement is hereby amended
to add the following new clauses (g) and (h) at the end thereof:


(g)           Upon any Seventh Amendment Voluntary Revolving Loan Paydown, the
Maximum Fourth Amendment Loan Commitment and the Total Aggregate Commitment
shall be permanently reduced by the amount of such payment.  Such reductions of
the
4

--------------------------------------------------------------------------------


Maximum Fourth Amendment Loan Commitment and the Total Aggregate Commitment
shall be applied to the Commitment of each Lender according to its Pro Rata
Share and shall be credited toward the satisfaction of the prepayment
requirements of Section 4.14(c) as such prepayments are required.


(h)           On the Seventh Amendment Effective Date, Borrower shall make the
Seventh Amendment Effective Date Voluntary Revolving Loan Paydown.


 
(f)           Section 8.9 of the Revolving Credit Agreement is hereby amended to
delete the last sentence thereof in its entirety and replace such sentence with
the following:


Notwithstanding the foregoing, if, (a) as of the date of acquisition, formation,
or creation otherwise permitted hereunder of a new Subsidiary that is neither a
Material Subsidiary nor an Excluded Subsidiary, the aggregate amount of assets
(other than ownership interests in, and intercompany indebtedness of, other
Subsidiaries) owned by all Subsidiaries that are neither Material Subsidiaries
nor Excluded Subsidiaries exceeds five percent (5%) of Consolidated Tangible Net
Worth, or (b) at any time any Subsidiary shall execute a guaranty of any Senior
Unsecured Homebuilding Debt (other than the Loans or any Subordinated Debt),
then Borrower shall cause such Subsidiary (whether or not it is a Material
Subsidiary) to provide a Guaranty under this Section 8.9.


(g)           Section 8.12 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with the following:


8.12           Prepayment of Indebtedness.


(a)  If a Default or an Event of Default has occurred and is continuing or an
acceleration of the indebtedness evidenced by each Note has occurred, Borrower
shall not voluntarily prepay, or permit any Subsidiary (other than an Excluded
Subsidiary) to voluntarily prepay, the principal amount, in whole or in part, of
any indebtedness other than (i) indebtedness owed to each Lender hereunder or
under some other agreement between Borrower and such Lender, (ii) indebtedness
which ranks pari passu with indebtedness evidenced by each Note which is or
becomes due and owing whether by reason of acceleration or otherwise and (iii)
indebtedness which is exchanged for, or converted into, capital stock (or
warrants to acquire capital stock) of Borrower that does not require dividends
or other distributions prohibited by Section 8.15.


(b)  Notwithstanding anything in Section 8.12(a) to the contrary, until such
time as Borrower repays and terminates, fully secures with first priority liens
(subject to Customary Permitted Liens) satisfactory to Administrative Agent, or
a combination thereof, all of the Maximum Fourth Amendment Loan Commitment, all
Fourth Amendment Loan Outstandings, each Unsecured Letter of Credit, and the
Term A Loan, Borrower shall not, and shall not permit any Subsidiary to,
voluntarily prepay, redeem, acquire or repurchase (in each case, for cash or in
exchange for indebtedness on terms more favorable to the holders thereof) any
public note indenture indebtedness or Subordinated Debt (except for (i) any
A/C/I Facility solely with the proceeds of indebtedness otherwise permitted
hereunder, (ii) the refinancing (including without limitation, by way of an
exchange of indebtedness) of such indebtedness with indebtedness permitted under
Section 8.22 and (iii) the prepayment, redemption, acquisition or repurchase by
Borrower of Borrower’s 5-1/8% Senior Notes due 2009,
5

--------------------------------------------------------------------------------


Borrower’s 6-1/2% Senior Notes due 2010, and Borrower’s 6-7/8% Senior Notes due
2011, provided that, in the case of this subclause (iii), no Default or Event of
Default has occurred and is continuing before or after giving effect to such
prepayment, redemption, acquisition or repurchase, and Borrower shall have made
the Seventh Amendment Voluntary Revolving Loan Paydowns and the Seventh
Amendment Voluntary Term A Loan Paydowns prior to the first such prepayment,
redemption, acquisition or repurchase under this subclause (iii)).


(h)           Section 8.20 of the Revolving Credit Agreement is hereby amended
by deleting the phrase “unless Borrower has deposited into a deposit account
held at Administrative Agent” and inserting in lieu thereof the phrase “unless
Borrower or a Guarantor has deposited into a deposit account held at Bank of
America, N.A.”


(i)           Schedule 1.1 of the Revolving Credit Agreement is hereby deleted
in its entirety and replaced with Schedule 1.1 attached hereto.


2.           Amendments to the Term A Credit Agreement.


(a)           Section 1.1 of the Term A Credit Agreement is hereby amended to
add the following new definitions thereto in the correct alphabetical order:


“Qualified Prepayment” means a voluntary prepayment by Borrower after the Sixth
Amendment Effective Date of each of the Fourth Amendment Loan Outstandings
(under and as defined in the Revolving Credit Agreement) (other than the Sixth
Amendment Voluntary Revolving Loan Paydowns) and the outstanding Principal Debt
of the Term Loans (other than the Sixth Amendment Voluntary Term Loan Paydowns),
allocated 58.5186276% to the Fourth Amendment Loan Outstandings and 41.4813724%
to the Principal Debt of the Term Loans; provided that such prepayment of the
Fourth Amendment Loan Outstandings results in a permanent reduction in the
Maximum Fourth Amendment Loan Commitment (under and as defined in the Revolving
Credit Agreement) and the Total Aggregate Commitment (under and as defined in
the Revolving Credit Agreement).


“Sixth Amendment” means that certain Seventh Amendment to Revolving Credit
Agreement and Sixth Amendment to Term Loan A Credit Agreement executed to be
effective as of the Sixth Amendment Effective Date, by and among Borrower,
Administrative Agent, each Lender party thereto, and certain other parties
thereto.


“Sixth Amendment Effective Date” means February 13, 2009, the effective date of
the Sixth Amendment.


“Sixth Amendment Effective Date Voluntary Term Loan Paydown” means a voluntary
prepayment by Borrower on the Sixth Amendment Effective Date of the outstanding
Principal Debt of the Term Loans in an amount equal to $5,185,171.55, to be
applied to the outstanding Principal Debt of the Term A Loan of each Lender,
according to each such Lender’s Pro Rata Share.


“Sixth Amendment Post-Effective Date Voluntary Term Loan Paydown” means a
voluntary prepayment by Borrower following the Sixth Amendment Effective Date of
the outstanding Principal Debt of the Term Loans in an amount equal to
$5,185,171.55,
6

--------------------------------------------------------------------------------


to be applied to the outstanding Principal Debt of the Term A Loan of each
Lender, according to each such Lender’s Pro Rata Share.


“Sixth Amendment Voluntary Term Loan Paydowns” means the collective reference to
the Sixth Amendment Effective Date Voluntary Term Loan Paydown and the Sixth
Amendment Post-Effective Date Voluntary Term Loan Paydown.


“Sixth Amendment Voluntary Revolving Loan Paydowns” means the collective
reference to a voluntary prepayment by Borrower on the Sixth Amendment Effective
Date of the Fourth Amendment Loan Outstandings in an aggregate principal amount
equal to $7,314,828.45, and a voluntary prepayment by Borrower following the
Sixth Amendment Effective Date of Fourth Amendment Loan Outstandings in an
aggregate principal amount equal to $7,314,828.45.


 
(b)           Section 4.1(e) of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(e)           All or any portion of the Principal Debt at any time outstanding
may, at any time and from time to time, be paid or prepaid in whole or in part,
provided that except (x) in the case of the Sixth Amendment Voluntary Term Loan
Paydowns, each Qualified Prepayment, and the prepayments required under Section
4.1(g) (i) any such prepayment shall be in the amount of $10,000,000 or any
greater integral multiple of $1,000,000 (unless the Principal Debt is being
repaid in full), (ii) any payment or prepayment of all or any part of any
Eurodollar Borrowing on a day other than the last day of the applicable Interest
Period shall be made on a Business Day, as applicable, and shall be preceded by
at least three (3) Business Days written notice to Administrative Agent of the
date and amount of such payment or payments and (y) any prepayment of a
Eurodollar Borrowing prior to the last day of the applicable Interest Period
shall be accompanied by a prepayment fee calculated in accordance with Section
4.1(f) and any other amounts required to be paid pursuant to Section 4.7.  In
addition, if at any time the amount of any Eurodollar Borrowing is reduced (by
payment, prepayment or conversion of a part thereof) to an amount less than
$5,000,000, then such Eurodollar Borrowing shall automatically convert into a
Reference Rate Borrowing, and on and after such date the right of Borrower to
continue such Eurodollar Borrowing as a Eurodollar Borrowing shall terminate.


(c)           Section 4.1 of the Term A Credit Agreement is hereby amended to
add the following new clauses (g) and (h) at the end thereof:


(g)           Borrower shall, not later than one (1) Business Day following the
consummation of a voluntary prepayment, redemption, acquisition, or repurchase
by Borrower for cash of any public note indenture indebtedness referenced in
clauses (i), (ii), and (iii) below (other than the refinancing of such
indebtedness with indebtedness permitted under Section 8.22), prepay the
Principal Debt of the Term Loans and the Fourth Amendment Loan Outstandings (the
total amount of each of such pre-payments to be allocated 58.5186276% to the
Fourth Amendment Loan Outstandings and 41.4813724% to the outstanding Principal
Debt under the Term Loans), in the aggregate amount of (i) in the case of such a
voluntary prepayment, redemption, acquisition or repurchase of Borrower’s 5-1/8%
Senior Notes due April, 2009, one hundred twenty five percent (125%) of the
difference between (A) the par or face amount of Borrower’s 5-
7

--------------------------------------------------------------------------------


1/8% Senior Notes due 2009 so prepaid, redeemed, acquired or repurchased by
Borrower from the holders thereof and (B) the prepayment, redemption,
acquisition or purchase price paid by Borrower to the holders thereof to so
prepay, redeem, acquire or repurchase such 5-1/8% Senior Notes due 2009
(inclusive of accrued interest, premiums and any consent fees paid in connection
therewith) (provided that, in no event shall such difference be less than
$0.00), (ii) in the case of such a voluntary prepayment, redemption, acquisition
or repurchase of Borrower’s 6-1/2% Senior Notes due 2010, fifty percent (50%) of
the prepayment, redemption, acquisition or purchase price paid by Borrower to
the holders thereof to so prepay, redeem, acquire or repurchase such 6-1/2%
Senior Notes due 2010, and (iii) in the case of such a voluntary prepayment,
redemption, acquisition or repurchase of Borrower’s 6-7/8% Senior Notes due
2011, one hundred percent (100%) of the prepayment, redemption, acquisition or
purchase price paid by Borrower to the holders thereof to so prepay, redeem,
acquire or repurchase such 6-7/8% Senior Notes due 2011; provided that (1) the
Sixth Amendment Voluntary Term Loan Paydowns, the Sixth Amendment Voluntary
Revolving Loan Paydowns, and the amount of all Qualified Prepayments shall be
credited to the prepayments required under this Section 4.1(g) in satisfaction
thereof, but only to the amount of such Sixth Amendment Voluntary Term Loan
Paydowns, Sixth Amendment Voluntary Revolving Loan Paydowns, and Qualified
Prepayments and (2) no additional prepayments no prepayments of the Principal
Debt of the Term Loans and the Fourth Amendment Loan Outstandings shall be
required under this Section 4.1(g) until (x) the total of all such required
prepayments exceeds (y) the sum of (A) the Sixth Amendment Voluntary Term Loan
Paydowns, plus (B) the Sixth Amendment Voluntary Revolving Loan Paydowns, plus
(C) the aggregate amount of all Qualified Prepayments, plus (D) the aggregate
amount of all prepayments made under this Section 4.1(g).  Notwithstanding
anything contained herein to the contrary, once the Fourth Amendment Loan
Outstandings have been reduced to $0, then 100% of the payments required
pursuant to this Section 4.1(g) shall be applied to the Principal Debt of the
Term Loans and once the Principal Debt of the Term Loans has been reduced to $0,
no payments shall be required pursuant to this Section 4.1(g).


(h)           On the Sixth Amendment Effective Date, Borrower shall make the
Sixth Amendment Effective Date Voluntary Term Loan Paydown.


(e)           Section 8.9 of the Term A Credit Agreement is hereby amended to
delete the last sentence thereof in its entirety and replace such sentence with
the following:


Notwithstanding the foregoing, if, (a) as of the date of acquisition, formation,
or creation otherwise permitted hereunder of a new Subsidiary that is neither a
Material Subsidiary nor an Excluded Subsidiary, the aggregate amount of assets
(other than ownership interests in, and intercompany indebtedness of, other
Subsidiaries) owned by all Subsidiaries that are neither Material Subsidiaries
nor Excluded Subsidiaries exceeds five percent (5%) of Consolidated Tangible Net
Worth, or (b) at any time any Subsidiary shall execute a guaranty of any Senior
Unsecured Homebuilding Debt (other than the Term Loans or any Subordinated
Debt), then Borrower shall cause such Subsidiary (whether or not it is a
Material Subsidiary) to provide a Guaranty under this Section 8.9.


(d)           Section 8.12 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with the following:
8

--------------------------------------------------------------------------------




8.12           Prepayment of Indebtedness.


(a)  If a Default or an Event of Default has occurred and is continuing or an
acceleration of the indebtedness evidenced by each Note has occurred, Borrower
shall not voluntarily prepay, or permit any Subsidiary (other than an Excluded
Subsidiary) to voluntarily prepay, the principal amount, in whole or in part, of
any indebtedness other than (i) indebtedness owed to each Lender hereunder or
under some other agreement between Borrower and such Lender, (ii) indebtedness
which ranks pari passu with indebtedness evidenced by each Note which is or
becomes due and owing whether by reason of acceleration or otherwise and (iii)
indebtedness which is exchanged for, or converted into, capital stock (or
warrants to acquire capital stock) of Borrower that does not require dividends
or other distributions prohibited by Section 8.15.


(b)  Notwithstanding anything in Section 8.12(a) to the contrary, until such
time as Borrower repays and terminates, fully secures with first priority liens
(subject to Customary Permitted Liens) satisfactory to Administrative Agent, or
a combination thereof, all of the Maximum Fourth Amendment Loan Commitment, all
Fourth Amendment Loan Outstandings, each Unsecured Letter of Credit (each as
defined in the Revolving Credit Agreement), and the Term Loans, Borrower shall
not, and shall not permit any Subsidiary to, voluntarily prepay, redeem, acquire
or repurchase (in each case, for cash or in exchange for indebtedness on terms
more favorable to the holders thereof) any public note indenture indebtedness or
Subordinated Debt (except for (i) any A/C/I Facility solely with the proceeds of
indebtedness otherwise permitted hereunder, (ii) the refinancing (including
without limitation, by way of an exchange of indebtedness) of such indebtedness
with indebtedness permitted under Section 8.22 and (iii) the prepayment,
redemption, acquisition or repurchase by Borrower of Borrower’s 5-1/8% Senior
Notes due 2009, Borrower’s 6-1/2% Senior Notes due 2010, and Borrower’s 6-7/8%
Senior Notes due 2011, provided that, in the case of this subclause (iii), no
Default or Event of Default has occurred and is continuing before or after
giving effect to such prepayment, redemption, acquisition or repurchase, and
Borrower shall have made the Sixth Amendment Voluntary Term Loan Paydowns and
the Sixth Amendment Voluntary Revolving Loan Paydowns prior to the first such
prepayment, redemption, acquisition or repurchase under this subclause (iii)).

 
(e)           Section 8.20 of the Term A Credit Agreement is hereby amended by
deleting the phrase “unless Borrower has deposited into a deposit account held
at Administrative Agent” and inserting in lieu thereof the phrase “unless
Borrower or a Guarantor has deposited into a deposit account held at Bank of
America, N.A.”


(f)           Schedule 1.1 of the Term A Credit Agreement is hereby deleted in
its entirety and replaced with Schedule 1.1 attached hereto.


3.           Amendment of Revolving Credit Agreement, Term A Credit Agreement,
and Other Loan Documents.


(a)           All references in the Loan Documents to the Revolving Credit
Agreement shall henceforth include references to the Revolving Credit Agreement,
as modified and amended by this Amendment, and as may, from time to time, be
further modified, amended, renewed, extended, restated, and/or increased.
9

--------------------------------------------------------------------------------




(b)           All references in the Loan Documents to the Term A Credit
Agreement shall henceforth include references to the Term A Credit Agreement, as
modified and amended by this Amendment, and as may, from time to time, be
further modified, amended, renewed, extended, restated, and/or increased.


(c)           Any and all of the terms and provisions of the Loan Documents
under the Revolving Credit Agreement and the Loan Documents under the Term A
Credit Agreement (collectively, the “Facility Documents”) are hereby amended and
modified wherever necessary, even though not specifically addressed herein, so
as to conform to the amendments and modifications set forth herein.


4.           Ratifications.  Borrower (a) ratifies and confirms all provisions
of the Facility Documents as amended by this Amendment, (b) ratifies and
confirms that all guaranties, assurances, and liens granted, conveyed, or
assigned to Revolver Administrative Agent, Term Administrative Agent, or any
Lender under the Facility Documents are not released, reduced, or otherwise
adversely affected by this Amendment and continue to guarantee, assure, and
secure full payment and performance of the present and future Obligations under
the Revolving Credit Agreement and Obligations under the Term A Credit
Agreement, and (c) agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file, and record such additional documents, and
certificates as Revolver Administrative Agent or Term Administrative Agent may
reasonably request in order to create, perfect, preserve, and protect such
guaranties, assurances, and liens in accordance with the terms of the Facility
Documents.


5.           Representations.  Borrower represents and warrants to Revolver
Administrative Agent, Term Administrative Agent, the Revolver Lenders, and the
Term A Lenders that as of the date of this Amendment and after giving effect
thereto: (a) this Amendment and each other document entered into by Borrower and
each Guarantor in connection with this Amendment (collectively, the “Amendment
Documents”), have been duly authorized, executed, and delivered by Borrower and
each Guarantor; (b)  no action of, or filing with, any Governmental Authority is
required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance of the Amendment Documents by Borrower or
any Guarantor; (c) the Facility Documents, as amended by this Amendment, are
valid and binding upon Borrower and each Guarantor and are enforceable against
Borrower and each Guarantor in accordance with their respective terms, except as
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity; (d) the execution, delivery, and performance of this Amendment by
Borrower and each Guarantor do not require the consent of any other Person and
do not and will not constitute a violation of any order of any Governmental
Authority, or material agreements to which Borrower or any Guarantor is a party
thereto or by which Borrower or any Guarantor is bound; (e) all representations
and warranties in the Facility Documents are true and correct in all material
respects on and as of the date of this Amendment, except to the extent that (i)
any of them speak to a different specific date, or (ii) the facts on which any
of them were based have been changed by transactions contemplated or permitted
by the Revolving Credit Agreement and the Term A Credit Agreement; and (f)
immediately after giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing under the Revolving Credit Agreement or
the Term A Credit Agreement.


6.           Conditions.  This Amendment shall not be effective unless and
until:


(a)           Revolver Administrative Agent and Term Administrative Agent shall
have received this Amendment duly executed by Borrower, Guarantors, Revolver
Administrative Agent, Term Administrative Agent,  the Aggregate Majority
Lenders, the Majority Lenders under the Revolving Credit Agreement and the
Majority Term A Lenders under the Term A Credit Agreement;


(b)           Revolver Administrative Agent and Term A Administrative Agent
shall have received an
10

--------------------------------------------------------------------------------


officer’s certificate of Borrower certifying (i) as to the constituent documents
of Borrower (or, if applicable, as to the absence of any changes thereto since
the date such constituent documents of Borrower were last certified to Revolver
Administrative Agent and Term A Administrative Agent) and (ii) resolutions
adopted by the Board of Directors of Borrower authorizing the execution,
delivery, and performance of the Amendment Documents;


(c)           Revolver Administrative Agent shall have received, (i) for the
benefit of each Revolver Lender that provides their signature pages to this
Amendment by noon, New York City time on February 12, 2009 (each a “Consenting
Revolver Lender”), a fee equal to $15,000 (provided, however, that, if such
Consenting Revolver Lender is also a Consenting Term A Lender, as defined below,
such Lender shall only receive, a single payment of $15,000 and the conditions
set forth in this Section 6(c) and the following Section 6(d) shall be satisfied
as to the fee payable to such Lender upon payment of a single fee of $15,000 for
the benefit of such Lender), (ii) such other fees (without duplication of the
fee referenced in clause (i) above) and expenses in such amounts and at such
times as heretofore set forth in a letter agreement between Borrower, Revolver
Administrative Agent and Banc of America Securities LLC, and (iii) to the extent
invoiced on or prior to February 13, 2009 (without duplication of amounts
payable under clause (ii) above), such other reasonable out-of-pocket fees and
expenses of the Revolver Administrative Agent as may be then due and payable by
Borrower under the Revolving Credit Agreement;


(d)           Term A Administrative Agent shall have received (i) for the
benefit of each Term A Lender that provides their signature pages to this
Amendment by noon, New York City time, February 12, 2009 (each a “Consenting
Term A Lender”), a fee equal to $15,000 (provided, however, that, if such
Consenting Term A Lender is also a Consenting Revolver Lender, such Lender shall
only receive a single payment of $15,000 and the conditions set forth in this
Section 6(d) and the foregoing Section 6(c) shall be satisfied as to the fee
payable to such Lender upon payment of a single fee of $15,000 for the benefit
of such Lender), (ii) such other fees (without duplication of the fee referenced
in clause (i) above) and expenses in such amounts and at such times as
heretofore set forth in a letter agreement between Borrower, Term A
Administrative Agent and Banc of America Securities LLC, and (iii) to the extent
invoiced on or prior to February 13, 2009 (without duplication of amounts
payable under clause (ii) above), such other reasonable out-of-pocket fees and
expenses of the Term A Administrative Agent as may be then due and payable by
Borrower under the Term A Credit Agreement;
 
(e)           Revolver Administrative Agent shall have received from Borrower
the Seventh Amendment Effective Date Voluntary Loan Paydown, together with
accrued, but unpaid, interest thereon, such that the sum of the Fourth Amendment
Loan Outstandings plus the Unsecured Letters of Credit shall not exceed
$76,085,171.57, as set forth in Schedule 1.1(a) attached hereto, as of the
effective date of this Amendment; and


(f)           Term A Administrative Agent shall have received from Borrower the
Sixth Amendment Effective Date Voluntary Loan Paydown, together with accrued,
but unpaid, interest thereon, such that the Principal Debt of the Term A Loans
shall not exceed $52,314,828.45 in the aggregate as of the effective date of
this Amendment.


7.           Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Revolving Credit Agreement, the Term A Credit Agreement, and the other
Facility Documents, and all documents executed in connection therewith, shall
continue in full force and effect and shall remain enforceable and binding in
accordance with their respective terms.


8.           Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment must be construed, and
its performance enforced, under California law, (d) if any part of this
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.
11

--------------------------------------------------------------------------------




9.           Parties. This Amendment shall be binding upon and inure to the
benefit of Borrower and Guarantors and their respective successors and assigns,
and upon Revolver Administrative Agent, Term Administrative Agent and the
Lenders and their respective successors and assigns.


10.           RELEASE.  BORROWER AND EACH GUARANTOR HEREBY ACKNOWLEDGE THAT THE
OBLIGATIONS UNDER THE REVOLVING CREDIT AGREEMENT, EACH LOAN DOCUMENT EXECUTED IN
CONNECTION THEREWITH, THE TERM A CREDIT AGREEMENT,  AND EACH LOAN DOCUMENT
EXECUTED IN CONNECTION THEREWITH ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY
RIGHT OF RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT,
CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE
OR ELIMINATE ALL OR ANY PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS UNDER THE
REVOLVING CREDIT AGREEMENT, EACH LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH,
THE TERM A CREDIT AGREEMENT,  AND EACH LOAN DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM
ANY CREDIT PARTY.  BORROWER AND EACH GUARANTOR HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE EACH AGENT-RELATED PERSON, EACH ISSUING BANK, EACH
LENDER AND ITS PREDECESSORS, AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES,
COUNSEL, AGENTS, ATTORNEYS-IN-FACT, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF
ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER OR ANY  GUARANTOR MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING OUT OF OR IN CONNECTION WITH OR BY REASON OF THE
REVOLVING CREDIT AGREEMENT, ANY LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH,
THE TERM A CREDIT AGREEMENT, OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION
THEREWITH, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE REVOLVING CREDIT
AGREEMENT, ANY LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, THE TERM A CREDIT
AGREEMENT,  OR ANY LOAN DOCUMENT EXECUTED IN CONNECTION THEREWITH, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.


11.           Waiver of Section 1542 of the Civil Code of California.  Borrower
and each Guarantor hereby expressly waive the provisions of Section 1542 of the
Civil Code of California, which provides as follows:
12

--------------------------------------------------------------------------------




“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


12.           Entireties.   The Revolving Credit Agreement, The Term A Credit
Agreement, and the other Loan Documents, as amended by this Amendment, represent
the final agreement between the parties about the subject matter of the
Revolving Credit Agreement and The Term A Credit Agreement, and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements among the
parties.


[Remainder of Page Intentionally Left Blank; Signature Pages Follow]
 


 
13

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO




EXECUTED as of the day and year first mentioned.


 
STANDARD PACIFIC CORP., a Delaware corporation




By: 
/s/ Andrew H. Parnes
 
Andrew H. Parnes
Executive Vice President-Finance and Chief Financial Officer





By: 
/s/ Lloyd H. McKibbin
 
Lloyd H. McKibbin
Senior Vice President and Treasurer


Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


BANK OF AMERICA, N.A.,
as Revolver Administrative Agent




By:
/s/ Eyal Namordi
 
Name: Eyal Namordi
Title: Senior Vice President

 

 
BANK OF AMERICA, N.A.,
as Term Administrative Agent




By:
/s/ Eyal Namordi
 
Name: Eyal Namordi
Title: Senior Vice President



 
 
BANK OF AMERICA, N.A.,
as a Revolving Lender and a Term A Lender




By: 
/s/ Eyal Namordi
 
Name: Eyal Namordi
Title: Senior Vice President






Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


 

 
JPMORGAN CHASE BANK, N.A.,
as a Revolving Lender




By: 
/s/ Gary Handcox
 
Name: Gary Handcox
Title: Senior Vice President







JPMORGAN CHASE BANK, N.A.,
as a Revolving Lender and a Term A Lender




By: 
/s/ Mohammad S. Hasan
 
Name: Mohammad S. Hasan
Title: Associate






Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
 
GUARANTY BANK,
as a Revolving Lender




By: 
/s/ Amy Satsky
 
Name: Amy Satsky
Title: Senior Vice President




Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


 
THE ROYAL BANK OF SCOTLAND PLC,
as a Revolving Lender and a Term A Lender




By:
/s/ Lynne Afarone
 
Name: Lynne Afarone
Title: Vice President




Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


 
WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Revolving Lender and a Term A Lender




By: 
/s/ R. Scott Holtzapple
 
Name: R. Scott Holtzapple
Title: Director






Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


 
SUNTRUST BANK,
as a Revolving Lender




By: 
/s/ Samuel M. Ballesteros
 
Name: Samuel M. Ballesteros
Title: Senior Vice President






Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as a Revolving Lender




By: 
/s/ Mikhail Fayfusovich
 
Name:  Mikhail Fayfusovich
Title:  Vice President





By: 
/s/ Nupur Kumar                                                      
 
Name:  Nupur Kumar
Title:  Vice President


















Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
U.S. BANK NATIONAL ASSOCIATION,
as a Revolving Lender




By: 
/s/ Betty Kinoshita
 
Name:  Betty Kinoshita
Title:  Vice President








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO


 
PNC BANK, NATIONAL ASSOCIATION,
as a Revolving Lender




By: 
/s/ Luis Donoso
 
Name:  Luis Donoso
Title:  Vice President
















Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
COMERICA BANK,
as a Revolving Lender




By: 
/s/ Charles Weddell
 
Name:  Charles Weddell
Title: Vice President








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
REGIONS BANK, formerly known as AmSouth Bank
as a Revolving Lender and a Term A Lender




By: 
/s/ Ronny Hudspeth
 
Name:  Ronny Hudspeth
Title: Senior Vice President








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
BANK OF THE WEST,
as a Revolving Lender and a Term A Lender




By: 
/s/ Sharon Fisher                                                      
 
Name:  Sharon Fisher
Title: Senior Vice President










Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
CALYON NEW YORK BRANCH,
as a Revolving Lender and a Term A Lender




By:
/s/ Robert Smith                                                      
 
Name:  Robert Smith
Title: Managing Director









By: 
/s/ Brian Myers
 
Name:  Brian Myers
Title: Managing Director






Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
CITY NATIONAL BANK,
as a Revolving Lender




By: 
/s/ Xavier Barrera
 
Name:  Xavier Barrera
Title: Vice President








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
UNION BANK OF CALIFORNIA, N.A.,
as a Revolving Lender and a Term A Lender




By: 
/s/ Robert C. Greb
 
Name:  Robert C. Greb
Title:  Vice President








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Revolving Lender and a Term A Lender




By: 
/s/ Greg Dahlem                                                      
 
Name:  Greg Dahlem
Title:  Senior Vice President
          Real Estate Managed Assets Group








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
CALIFORNIA BANK & TRUST,
as a Revolving Lender




By: 
/s/ Marisa Drury                                                      
 
Name:  Marisa Drury
Title:  Senior Vice President








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
CITIBANK, N.A., successor by merger to Citibank Texas, N.A.,
as a Revolving Lender and a Term A Lender




By: 
/s/ Tyra Hanegan
 
Name:  Tyra Hanegan
Title: Vice President








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
MIDFIRST BANK, a federally chartered savings association,
as a Revolving Lender




By: 
/s/ Darrin Rigler                                                      
 
Name:  Darrin Rigler
Title: Vice President






Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
NATIXIS (fka Natexis Banques Populaires),
as a Revolving Lender and a Term A Lender




By: 
/s/ Marie–Edith Dugeny
 
Name:  Marie–Edith Dugeny
Title: Managing Director







By: 
/s/ Zineb Bouazzaoui
 
Name:  Zineb Bouazzaoui
Title: Associate Director






Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO SEVENTH AMENDMENT TO REVOLVING CREDIT AGREEMENT AND SIXTH
AMENDMENT TO TERM LOAN A CREDIT AGREEMENT
EXECUTED BY
STANDARD PACIFIC CORP., AS BORROWER,
BANK OF AMERICA, N.A., AS REVOLVER ADMINISTRATIVE AGENT,
BANK OF AMERICA, N.A., AS TERM ADMINISTRATIVE AGENT,
THE REVOLVER LENDERS PARTY HERETO, AND THE TERM A LENDERS PARTY HERETO
 
 
BANK OF OKLAHOMA,
as a Term A Lender




By: 
/s/ Jennifer Pescatore
 
Name:  Jennifer Pescatore
Title: Senior Vice President








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

To induce the Revolver Administrative Agent, the Term Administrative Agent, the
Revolver Lenders, and the Term A Lenders to enter into this Amendment, the
undersigned jointly and severally (a) consent and agree to the Amendment’s
execution and delivery, (b) ratify and confirm that all guaranties, assurances,
and liens granted, conveyed, or assigned to Administrative Agent and Lenders
under the Facility Documents are not released, diminished, impaired, reduced, or
otherwise adversely affected by the Amendment and continue to guarantee, assure,
and secure the full payment and performance of all present and future
Obligations (except to the extent specifically limited by the terms of such
guaranties, assurances, or liens), (c) agree to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as Administrative
Agent may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and liens, (d) waive notice
of acceptance of this consent and agreement, which consent and agreement binds
the undersigned and their successors and permitted assigns and inures to the
Administrative Agent and Lenders and their respective successors and permitted
assigns, and (e) expressly acknowledge and agree to the terms and conditions of
Sections 11 and 12 of this Amendment.


GUARANTORS:


Barrington Estates, LLC, a Delaware limited liability company
CH Construction, Inc., a Delaware corporation
CH Florida, Inc., a Delaware corporation
Hilltop Residential, Ltd., a Florida limited partnership
HSP Arizona, Inc., a Delaware corporation
HSP Tucson, Inc., a Delaware corporation
HWB Construction, Inc., a Delaware  corporation
HWB Investments, Inc., a Delaware corporation
Lagoon Valley Residential, LLC, a California limited liability company
LB/L-Duc II Franceschi, LLC, a Delaware limited liability company
OLP Forty Development, LLC, a Florida limited liability company
Pala Village Investments, Inc., a Delaware corporation
Residential Acquisition GP, LLC, a Florida limited liability company
SP Colony Investments, Inc.,  a Delaware corporation
SP Coppenbarger Investments, Inc.,  a Delaware corporation
SP La Floresta, Inc., a Delaware corporation
SPNS Golden Gate, LLC, a Delaware limited liability company
SP Ventura Investments, Inc., a Delaware corporation
Standard Pacific 1, Inc., a Delaware corporation
Standard Pacific 1, LLC, a Delaware limited liability company
Standard Pacific 2, Inc., a Delaware corporation
Standard Pacific 2, LLC, a Delaware limited liability company
Standard Pacific 3, Inc., a Delaware corporation
Standard Pacific 3, LLC, a Delaware limited liability company
Standard Pacific 4, Inc., a Delaware corporation
Standard Pacific 4, LLC, a Delaware limited liability company
Standard Pacific 5, Inc., a Delaware corporation
Standard Pacific 5, LLC, a Delaware limited liability company
Standard Pacific 6, Inc., a Delaware corporation
Standard Pacific 6, LLC, a Delaware limited liability company
Standard Pacific 7, Inc.,  a Delaware corporation
Standard Pacific 7, LLC, a Delaware limited liability company
Standard Pacific 8, Inc., a Delaware corporation
Standard Pacific of Tampa, LLC
Standard Pacific 8, LLC, a Delaware limited liability company
Standard Pacific 9, LLC, a Delaware limited liability company
Standard Pacific of Arizona, Inc., a Delaware corporation
Standard Pacific of Central Florida, a Florida general partnership
Standard Pacific of Central Florida GP, Inc., a Delaware corporation
Standard Pacific of Colorado, Inc., a Delaware corporation
Standard Pacific of Fullerton, Inc.,  a Delaware corporation
Standard Pacific of Illinois, Inc., a Delaware corporation
Standard Pacific of Jacksonville, a Florida general partnership
Standard Pacific of Jacksonville GP, Inc.,  a Delaware corporation
Standard Pacific of Las Vegas, Inc., a Delaware corporation
Standard Pacific of Orange County, Inc., a Delaware corporation
Standard Pacific of South Florida, a Florida general partnership
Standard Pacific of South Florida GP, Inc., a Delaware corporation
Standard Pacific of Southwest Florida, a Florida general partnership
Standard Pacific of Southwest Florida GP, Inc., a Delaware corporation
Standard Pacific of Tampa GP, Inc.,  a Delaware corporation
Standard Pacific of Tampa, a Florida general partnership
Standard Pacific of Texas, Inc., a Delaware corporation
Standard Pacific of Tonner Hills, LLC, a Delaware limited liability company
Standard Pacific of the Carolinas, LLC, a Delaware limited liability company
Standard Pacific of Tucson, Inc., a Delaware corporation
Standard Pacific of Walnut Hills, Inc., a Delaware corporation
Westfield Homes USA, Inc., a Delaware corporation
LB/L Duc III Antioch 330 LLC, a Delaware limited liability company
Redwood Lofts, LLC, a California limited liability company
East Concert Park, LLC, a California limited liability company
Standard Pacific Investment Corp., a Delaware corporation
Parcel NLV 3.4, LLC, a Nevada limited liability company
Parcel NLV 4.1, LLC, a Nevada limited liability company
Parcel NLV 5.1, LLC, a Nevada limited liability company
Camarillo Village Park, LLC, a Delaware limited liability company





Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 



By: 
/s/ Andrew H. Parnes
 
Andrew H. Parnes, in his capacity as Principal Financial and Accounting Officer
of each of the above Guarantors which is a corporation, and in his capacity as
Principal Financial and Accounting Officer of each general partner or managing
member, as applicable, of each of the above Guarantors which is a partnership or
limited liability company





By: 
/s/ Lloyd H. McKibbin
 
Lloyd H. McKibbin, in his capacity as Assistant Treasurer of each of the above
Guarantors which is a corporation, and in his capacity as Assistant Treasurer of
each general partner or managing member, as applicable, of each of the above
Guarantors which is a partnership or limited liability company








Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 
 
 
STANDARD PACIFIC OF COLORADO, INC., a Delaware corporation




By: 
/s/ Kathleen R. Wade
 
Kathleen R Wade
Vice President
 




Signature Page to Seventh Amendment to Revolving Credit Agreement and Sixth
Amendment to Term Loan A Credit Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


REVOLVER LENDER COMMITMENT SCHEDULE
 


Lender
Commitment Prior to Seventh
Amendment Effective Date
Commitment on and After  Seventh
Amendment Effective Date
 
Share
Bank of America, N.A.
$ 50,427,952.81
$ 49,484,305.05
12.900474%
JPMorgan Chase Bank
$ 36,978,028.44
$ 36,286,066.47
9.459716%
The Royal Bank of Scotland
$ 35,532,995.26
$ 34,868,073.89
9.090047%
Wachovia Bank National Association
$ 34,347,327.02
$ 33,704,592.80
8.786730%
SunTrust Bank
$ 18,526,066.34
$ 18,179,392.01
4.739336%
Guaranty Bank
$ 20,378,672.98
$ 19,997,331.21
5.213270%
PNC Bank, National Association
$ 18,526,066.34
$ 18,179,392.01
4.739336%
Credit Suisse, Cayman Islands Branch
$ 16,673,459.71
$ 16,361,452.81
4.265403%
Washington Mutual Bank
$ 20,378,672.98
$ 19,997,331.21
5.213270%
Calyon New York Branch
$ 10,930,379.15
$ 10,725,841.29
2.796209%
Comerica Bank
$ 12,968,246.46
$ 12,725,574.43
3.317536%
US Bank National Association
$ 12,968,246.46
$ 12,725,574.43
3.317536%
Citibank, N.A.
$ 8,262,625.59
$  8,108,008.84
2.113744%
Natixis
$ 8,262,625.59
$  8,108,008.84
2.113744%
Key Bank National Association
$ 12,968,246.46
$ 12,725,574.43
3.317536%
Regions Bank
$ 11,634,369.67
$11,416,658.19
2.976303%
Bank of the West
$ 11,115,639.81
$ 10,907,635.21
2.843602%
City National Bank
$ 9,263,033.18
$  9,089,696.01
2.369668%
Union Bank of California, N.A.
$ 11,115,639.81
$ 10,907,635.21
2.843602%
Wells Fargo Bank National Association
$ 11,115,639.81
$ 10,907,635.21
2.843602%
California Bank and Trust
$ 7,410,426.54
$  7,271,756.81
1.895735%
Compass Bank
$ 5,557,819.90
$  5,453,817.60
1.421801%
MidFirst Bank
$ 5,557,819.90
$  5,453,817.60
1.421801%
AMOUNT
$390,900,000
$383,585,171.54
100%


 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE 1.1(a)


FOURTH AMENDMENT LOAN OUTSTANDINGS, MAXIMUM FOURTH AMENDMENT LOAN COMMITMENT,
AND UNSECURED LETTERS OF CREDIT




LENDER
Sum of Fourth Amendment
Loan Outstandings Plus Unsecured Letters of Credit
@ Seventh Amendment Effective Date
Sum of Maximum Fourth Amendment Loan Commitment Plus Unsecured Letters of Credit
@ Seventh Amendment Effective Date
Percentage
Bank of the West
$2,098,623.91
$2,163,559.38
2.843602%
Bank of America, N.A.
$9,520,757.14
$9,815,347.72
12.900474%
California Bank and Trust
$1,399,082.61
$1,442,372.93
1.895735%
Calyon New York Branch
$2,063,646.85
$2,127,500.06
2.796209%
Citibank, N.A.
$1,559,977.10
$1,608,245.81
2.113744%
City National Bank
$1,748,853.26
$1,802,966.15
2.369668%
Comerica Bank
$2,448,394.56
$2,524,152.62
3.317536%
Compass Bank
$1,049,311.95
$1,081,779.69
1.421801%
Credit Suisse, Cayman Islands Branch
$3,147,935.86
$3,245,339.07
4.265403%
Guaranty Bank
$3,847,477.15
$3,966,525.52
5.213270%
JPMorgan Chase Bank
$6,981,422.20
$7,197,440.88
9.459716%
Key Bank National Association
$2,448,394.56
$2,524,152.62
3.317536%
MidFirst Bank
$1.049,311.95
$1,081,779.69
1.421801%
Natixis
$1,559,977.10
$1,608,245.81
2.113744%
PNC Bank, National Association
$3,497,706.51
$3,605,932.30
4.739336%
Regions Bank
$2,196,559.69
$2,264,525.49
2.976303%
The Royal Bank of Scotland
$6,708,601.09
$6,916,178.16
9.090047%
SunTrust Bank
$3,497,706.51
$3,605,932.30
4.739336%
Union Bank of California, N.A.
$2,098,623.91
$2,163,559.38
2.843602%
US Bank National Association
$2,448,394.56
$2,524,152.62
3.317536%
Wachovia Bank National Association
$6,484,747.88
$6,685,398.49
8.786730%
Washington Mutual Bank
$3,847,477.15
$3,966,525.52
5.213270%
Wells Fargo Bank National Association
$2,098,623.91
$2,163,559.38
2.843602%
                      TOTAL
$73,801,607.39
$76,085,171.57
100.00%
       




 
15

--------------------------------------------------------------------------------

 

SCHEDULE 1.1


TERM A LOAN LENDER COMMITMENT SCHEDULE




Lender
Amount
Percentage
Bank of Oklahoma, N.A.
 $  1,046,296.57
2.000000%
Bank of the West
  2,615,741.42
5.000000%
Bank of America, N.A.
 10,149,076.72
19.400000%
Calyon New York Branch
  2,877,315.56
5.500000%
Citibank, N.A.
  6,643,983.21
12.700000%
JPMorgan Chase Bank National Association
  6,643,983.21
12.700000%
Natixis
  6,643,983.21
12.700000%
Regions Bank
  1,883,333.82
3.600000%
The Royal Bank of Scotland
  4,760,649.39
9.100000%
Union Bank of California National Association
  2,615,741.42
5.000000%
Wachovia Bank National Association
  3,818,982.48
7.300000%
Wells Fargo Bank National Association
  2,615,741.42
5.000000%
                      TOTAL
 $ 52,314,828.45
100.00%



 
16


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 